DAVID T. PROSSER, J.
¶ 65. (concurring). I join the majority opinion with reservation because of the statutory directive that property tax exemptions "shall be strictly construed in every instance." Wis. Stat. § 70.109. This directive, which was inserted into the statutes in 1998, is even more pointed than the modern formulation of the strict construction rule. See Sisters of St. Mary v. City of Madison, 89 Wis. 2d 372, 379, 278 N.W.2d 814 (1979); Friendship Village of Greater Milwaukee, Inc. v. City of Milwaukee, 181 Wis. 2d 207, 220, 511 N.W.2d 345 (Ct. App. 1993).
¶ 66. The concurrence of the Chief Justice asserts that the majority opinion never explains the "use of equipment" test. Concurrence, ¶ 57. There is some legitimacy in this criticism. In the wake of the court's decision, a property owner may be able to secure a property tax exemption for- certain equipment merely by demonstrating that the equipment is used to cut trees for the commercial use of forest products, to transport trees for the commercial use of forest products, or to clear land for the commercial use of forest products, so long as use of the equipment for one or more of these purposes is not de minimis. This may be a broader exemption than the legislature intended.
*181¶ 67. On the other hand, the problem with the "primary use" test is that it could nullify the exemption on logging equipment under Wis. Stat. § 70.111(20) if less than 50 percent of the income generated by the equipment in the previous year came from cutting trees for the commercial use of forest products, transporting trees for the commercial use of forest products, or clearing land for the commercial use of forest products. As a result, the viability of a taxpayer's exemption could depend upon the fluctuating market value of forest products or the varying and unpredictable utilization of logging equipment as new work becomes available.
¶ 68. Wisconsin Stat. § 70.111 contains multiple exemptions for personal property, including horses,1 tools and garden machines,2 and rented personal property.3 Wisconsin Stat. § 70.112(5) contains an exemption for motor trucks, truck tractors, similar motor vehicles, and trailers used in connection with these vehicles. These exemptions overlap the exemption for logging equipment, regardless of how the exemption for logging equipment is construed.
¶ 69. Thus, even if the court of appeals' interpretation of § 70T11(20) were affirmed, a person who used a horse or motor truck to clear land for development would have a property tax exemption for the horse or truck, irrespective of whether any affected forest products had commercial value. Similarly, "logging equipment" for rental would normally be exempt for the rental business, no matter how the equipment was used. This would produce an inexplicable patchwork of *182exemptions for identical "logging equipment," with potentially inequitable consequences.
¶ 70. Against this background, I conclude that the majority opinion represents the proper interpretation of the exemption. The legislature is entitled to clarify its intent.

 Wis. Stat. § 70.111(7).


 Wis. Stat. § 70.111(9).


 Wis. Stat. § 70.111(22).